Macon, C.
In April, 1884, this cause was submitted on briefs to be filed within a time fixed by the court. The appellant made no attempt to comply with the order of submission until November, 1885, when he tendered for filing the abstract of the record. Afterwards, on January 29, 1886, he filed a motion to vacate the order of submission, and for further time to file arguments. This motion was never raised in this court, and has never *223been passed upon. In this state of the case, under the rule enforced in Railway Co. v. Woy, 7 Colo. 556, this appeal should be dismissed.
We concur: Rising, 0.; Stallcup, 0.
By the Court.
For the reasons assigned in the foregoing opinion the appeal from the district court is dismissed, at the costs of the appellant.

Appeal dismissed.